Case 1:18-cv-00234-RGA Document 18 Filed 10/03/18 Page 1 of 1 PageID #: 54




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JOHN NANNI,                                   )
an individual,                                )
                                              )
       Plaintiff,                             )       Case No: I: l 8-cv-00234-RGA
                                              )
V.                                            )
                                              )
FP SPE LLC,                                   )
a Delaware Limited Liability Company,         )
                                              )
       Defendant.                             )
- - - - - - - - - - - - - - -I
                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and except as otherwise agreed

between the parties, each party shall bear its respective fees and costs.

Dated: October 2, 2018

Respectfully Submitted,                             Respectfully Submitted,


Isl David T. Crumplar                               Isl Phillip A. Giordano
David T. Crumplar (#5876)                           Phillip A . Giordano (DSB# 5756)
Jacobs & Crumplar, P.A.                             GORDON, FOURNARIS &
750 Shipyard Drive, Suite 200                       MAMMARELLA, P.A.
Wilmington, DE 1980 I                               1925 Lovering A venue
Telephone: (302) 656-5445                           Wilmington, DE 19806
Facsimile: (302) 656-5875                           Telephone: (302) 652-2900
davy(ci), jcdelaw .com                              Facsimile: (302) 652-2348
                                                    pgiordano@ gfmlaw.com




                                                        SO ORDERED this __l_ day of OG/   • , 201J



                                                       ~~~
